DETAILED ACTION
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record is Siech et al (US 4,777,864) which discloses a projectile monitoring device with electronic control means 34 with the capability of predicting failures based on operating time enabled by sensors 124-142. As a result, the gun operator can generally anticipate a gun malfunction before it actually occurs and can initiate preventive measures. Preferably, because of changing gun conditions, such failure predictions are periodically updated, for example, by basing the projections upon a predetermined number of most recent shell firings. These failure predictions may be made for any or all of the operating lengths of time and may be made for other monitored gun parameters such as buffer fluid pressure. The predictive function described may, for example, be performed by a microprocessor 220 (FIG. 1) which, while shown as a separate element may, in fact, be a main element in control means 34. 
While Siech clearly discloses a process configured to predict the probability of a malfunction, The prior art of record fails to disclose or render obvious the combination a  employing a deep learning system to predict the malfunction, said deep-learning system includes an encoder, said encoder receives sample frames from said sampled time signal and produces codes relating to said sample frames, each of said each of said codes is a vector of values relating to the probabilities of features in said received sample frames.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641